

116 S1890 RS: Renew America’s Schools Act of 2019
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 383116th CONGRESS1st SessionS. 1890IN THE SENATE OF THE UNITED STATESJune 18, 2019Ms. Cortez Masto (for herself, Mr. Merkley, Mrs. Feinstein, Ms. Stabenow, Ms. Harris, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 18, 2019Reported by Ms. Murkowski, without amendmentA BILLTo provide for grants for energy efficiency improvements and renewable energy improvements at
			 public school facilities.
	
 1.Short titleThis Act may be cited as the Renew America’s Schools Act of 2019. 2.Grants for energy efficiency improvements and renewable energy improvements at public school facilities (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means a consortium of— (A)one local educational agency; and
 (B)one or more— (i)schools;
 (ii)nonprofit organizations; (iii)for-profit organizations; or
 (iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.
 (2)Energy improvementThe term energy improvement means— (A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs, including improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems, and controls;
 (B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health, including indoor air quality, daylighting, ventilation, electrical lighting, green roofs, outdoor gardens, and acoustics;
 (C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation of a school;
 (D)the installation of zero-emissions vehicle infrastructure on school grounds for exclusive use of school buses, school fleets, or students, or for the general public; and
 (E)the purchase or lease of zero-emissions vehicles, including school buses, fleet vehicles, and other operational vehicles.
 (3)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Partnering local educational agencyThe term partnering local educational agency, when used with respect to an eligible entity, means the local educational agency participating in the eligible entity.
 (5)SecretaryThe term Secretary means the Secretary of Energy. (6)Zero-emissions vehicle infrastructureThe term zero-emissions vehicle infrastructure means infrastructure used to charge or fuel—
 (A)a zero-emission vehicle (as defined in section 88.102–94 of title 40, Code of Federal Regulations (or successor regulation)); or
 (B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) or greenhouse gas under any possible operational modes or conditions.
 (b)AuthorityFrom amounts made available for grants under this section, the Secretary shall award competitive grants to eligible entities to make energy improvements authorized by this section.
			(c)Applications
 (1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsThe application submitted under paragraph (1) shall include each of the following: (A)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements.
 (B)A draft work plan of what the eligible entity hopes to achieve at the school and a description of the energy improvements to be carried out.
 (C)A description of the capacity of the eligible entity to provide services and comprehensive support to make the energy improvements.
 (D)An assessment of the applicant’s expected needs of the eligible entity for operation and maintenance training funds, and a plan for use of those funds, if any.
 (E)An assessment of the expected energy efficiency and safety benefits of the energy improvements. (F)A cost estimate of the proposed energy improvements.
 (G)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds.
 (d)PriorityIn awarding grants under this subsection, the Secretary shall give a priority to eligible entities— (1)that have renovation, repair, and improvement funding needs; and
 (2)(A)that serve a high percentage, as determined by the Secretary, of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which may be calculated for students in a high school (as defined by section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) using data from the schools that feed into the high school); or
 (B)with a participating local educational agency designated with a school district locale code of 41, 42, or 43, as determined by the National Center for Education Statistics in consultation with the Bureau of the Census.
 (e)Competitive criteriaThe competitive criteria used by the Secretary to award grants under this section shall include the following:
 (1)The difference between the fiscal capacity of the eligible entity to carry out, and the needs of the partnering local educational agency for, energy improvements at school facilities, including—
 (A)the current and historic ability of the partnering local educational agency to raise funds for construction, renovation, modernization, and major repair projects for schools;
 (B)whether the partnering local educational agency has been able to issue bonds or receive other funds to support current infrastructure needs of the partnering local educational agency; and
 (C)the bond rating of the partnering local educational agency. (2)The likelihood that the partnering local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted.
 (3)The potential energy efficiency and safety benefits from the proposed energy improvements. (f)Use of grant amounts (1)In generalAn eligible entity receiving a grant under this section shall use the grant amounts only to make the energy improvements described in the application, subject to the other provisions of this subsection.
 (2)Operation and maintenance trainingAn eligible entity receiving a grant under this section may use not more than 5 percent of the grant amounts for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training).
 (3)AuditAn eligible entity receiving a grant under this section may use funds under the grant for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning).
 (4)Continuing educationAn eligible entity receiving a grant under this section may use not more than 3 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.
				(g)Contracting requirements
 (1)Davis-BaconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
 (2)CompetitionEach eligible entity receiving a grant under this section shall ensure that, if the eligible entity uses grant funds to carry out repair or renovation through a contract, any such contract process—
 (A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and
 (B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out.
 (h)ReportingEach eligible entity receiving a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds, and the use of performance tracking for energy improvements (such as the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) or the United States Green Building Council Leadership in Energy and Environmental Design (LEED) green building rating system for existing buildings).
 (i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2025.December 18, 2019Reported without amendment